

Exhibit 10.5


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS. IT MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR EVIDENCE
REASONABLY SATISFACTORY TO THE BORROWER THAT SUCH REGISTRATION IS NOT REQUIRED.
THE SECURITIES ISSUED UPON SUCH CONVERSION MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS OR EVIDENCE REASONABLY
SATISFACTORY TO THE BORROWER THAT SUCH REGISTRATION IS NOT REQUIRED.




SENIOR CONVERTIBLE SECURED PROMISSORY NOTE





$__________        Parsippany, New Jersey
January 11, 2007

 
 
FOR VALUE RECEIVED, Alteon Inc., a Delaware corporation (the “Borrower”),
located at 6 Campus Drive, Parsippany, NJ 07054, hereby promises to pay to
_______________________ (the “Lender”), located at
____________________________________________, or at such other place as the
Lender may from time to time reasonably designate, the principal sum of
______________________ ($___________) (the “Principal Amount”) in lawful money
of the United States, in immediately available funds, ON DEMAND, on or after May
31, 2007 (the “Maturity Date”), together with any additional amounts as may be
required to be paid under Section 9 of this Note, unless the Principal Amount is
earlier converted as set forth herein. Interest shall accrue from the date
hereof until maturity (whether by demand on or after the Maturity Date or by
acceleration) on the principal at a rate per annum equal to eight percent (8%),
and shall be payable at maturity or upon conversion. In no event shall the rate
of interest hereunder exceed the maximum interest rate permitted by applicable
law.
 
1. This Note is one of several notes (the “Notes”) in the aggregate principal
amount of up to $3,000,000 and of like tenor issued by the Borrower to the
Lender and others (together, the “Lenders”) pursuant to the terms of a
Convertible Note and Warrant Purchase Agreement, dated January 11, 2007 (the
“Bridge Loan Agreement”). By acceptance of this Note, the Lender hereby agrees
that each of the Notes issued pursuant to the Bridge Loan Agreement shall rank
equally and ratably without priority over one another, and the Borrower agrees
that, except as expressly provided by the terms of the Notes, none of the Notes
shall be paid, in whole or in part, unless an equivalent, pro rata payment is
made with respect to all other Notes.
 
 
 

--------------------------------------------------------------------------------

 
2. As security for the payment, performance and observance of the obligations
set forth in the Notes, the Borrower has agreed to grant a security interest in
its assets to the collateral agent named in, and pursuant to, that certain
Security & Guaranty Agreement, dated January 11, 2007 (the “Security
Agreement”).
 
3.  If this Note has not previously been converted, the Borrower may repay the
principal balance of this Note plus accrued but unpaid interest, together with
any additional amounts as may be required to be paid under Section 9 of this
Note, without penalty, at any time prior to the Maturity Date.
 
4. In the event that any principal or accrued interest on this Note remains
outstanding at such time as the Borrower consummates a Preferred Financing (as
defined below), the entire principal balance then outstanding plus accrued but
unpaid interest shall automatically be converted into the securities of the
Borrower issued in a Preferred Financing at a conversion rate equal to the price
per security at which the securities are issued in a Preferred Financing and
with the same terms and conditions as such securities (hereinafter, an
“Automatic Conversion”). The Automatic Conversion will be effective upon the
consummation of a Preferred Financing, and the Borrower shall be relieved of any
continued obligation to repay the principal or unpaid interest on this Note
thereafter. The Borrower shall promptly deliver to the Lender written
notification of the consummation of a Preferred Financing, and the Lender shall
deliver the original of this Note to the Borrower for cancellation. The Borrower
shall have no obligation to deliver securities issuable upon a Preferred
Financing until such time as it receives the original of this Note or an
affidavit of lost security from the Lender.
 
For purposes of this Note, “Preferred Financing” shall mean that certain
contemplated transaction or series of transactions prior to the Maturity Date in
which the Borrower sells shares of its preferred capital stock and warrants to
purchase preferred stock to the Lenders and other investors as the Lenders may
approve, in an amount up to $20,000,000, as more particularly described in the
Memorandum of Proposed Terms for Private Placement of Preferred Stock and
Warrants dated as of January 4, 2007.
 
5. In the event that any principal or accrued interest on this Note remains
outstanding at such time as Borrower consummates an Equity Financing (as defined
below), the principal balance then outstanding plus accrued but unpaid interest
may be converted, in whole or in part, at the election of the Lender, into the
securities of the Borrower issued in the Equity Financing at a conversion rate
equal to the price per security at which the securities are issued in the Equity
Financing (hereinafter, a “Voluntary Conversion”). The Borrower shall promptly
deliver to the Lender written notification of the consummation of an Equity
Financing, and the Lender shall have ten (10) business days from the date of
such notice to elect, by written notice to the Borrower, to convert the Note. In
the event the Lender elects to convert the Note into securities issued in the
Equity Financing, the Lender shall deliver the original of this Note to the
Borrower for cancellation together with the election notice. The Borrower shall
have no obligation to deliver securities issuable upon a Voluntary Conversion
until such time as it receives the original of this Note or an affidavit of lost
security from the Lender. If this Note is converted in part, the Borrower shall
reissue a Note in substantially the same form to the Lender reflecting the
remaining principal balance.
 
 
2

--------------------------------------------------------------------------------

 
For purposes of this Note, “Equity Financing” shall mean a transaction or series
of transactions in which the Borrower sells its securities which occurs after
the date hereof and prior to the Maturity Date and which does not constitute a
Preferred Financing.
 
6. In the event that any principal or accrued interest on this Note remains
outstanding prior to the Maturity Date and no Automatic Conversion or Voluntary
Conversion has taken place, the principal balance then outstanding plus accrued
but unpaid interest may be converted, in whole or in part, at the election of
the Lender, into shares of the Borrower’s common stock, $0.01 per value per
share (“Common Stock”), at a conversion rate equal to the closing price on the
American Stock Exchange or the Nasdaq Stock Market (as reported by Bloomberg
L.P. at 4:15 PM New York time)) of a share of the Borrower’s Common Stock on the
date hereof (hereinafter, a “Voluntary Common Stock Conversion”). Upon election
to consummate a Voluntary Common Stock Conversion, the Lender shall promptly
deliver to the Borrower written notification of such election. The Lender shall
also deliver the original of this Note to the Borrower for cancellation together
with the election notice. The Borrower shall have no obligation to deliver
securities issuable upon a Voluntary Common Stock Conversion until such time as
it receives the original of this Note or an affidavit of lost security from the
Lender. If this Note is converted in part, the Borrower shall reissue a Note in
substantially the same form to the Lender reflecting the remaining principal
balance.
 
7. No fractional shares of capital stock of the Borrower shall be issued upon
conversion of this Note. In lieu of any fractional shares to which the holder
would otherwise be entitled, the Borrower shall pay cash equal to such fraction
multiplied by the applicable conversion price.
 
8. Unless and until conversion of this Note as aforesaid, the Lender shall not
by virtue of this Note have or exercise any rights by virtue hereof as a
stockholder of the Borrower.
 
 
3

--------------------------------------------------------------------------------

 
9. If no Preferred Financing is consummated on or prior to the Maturity Date,
and the Lender has not elected a Voluntary Conversion or Voluntary Common Stock
Conversion, then (i) the entire principal amount of this Note, together with all
accrued but unpaid interest, shall, at the election of the Lender, ON DEMAND, be
due and payable on or after such date, (ii) the Borrower shall pay the Lender an
additional sum of [_______________] ($___________)and (iii) the Borrower agrees
to pay the Lender an amount equal to fifteen percent (15%) of the Gross Proceeds
(defined below) to the Borrower of all Financing Transactions (defined below),
Sale Transactions (defined below) and Product Candidate Transactions (defined
below) completed by the Borrower on or before June 30, 2008, subject to a
maximum additional payment under this Section 9(iii) of [_______________]
($___________)1 ]; and provided that no amount under this clause (iii) shall be
payable in the event of a Sale Transaction in which the price per share paid by
the acquiror in such transaction equals or exceeds $0.15 (as adjusted for all
subsequent stock splits, stock dividends, consolidations, recapitalizations and
reorganizations). “Gross Proceeds” shall mean (a) in the case of a Financing
Transaction the amount paid by the purchasers of the securities in the
transaction, irrespective of underwriting discounts, private placement
commissions or other fees; (b) in the case of a Sale Transaction the sum of (i)
the aggregate fair market value of any securities issued and any other non-cash
consideration delivered (including, without limitation, any joint venture
interest delivered to, or retained by, the Borrower), and any cash consideration
paid to the Borrower or its security holders (including, without limitation,
holders of options, warrants, convertible securities and preferred securities)
in connection with the Sale Transaction, and (ii) the amount of all indebtedness
and preferred stock of the Borrower or any subsidiary thereof, which is assumed
or acquired by the purchaser or retired or defeased in connection with the Sale
Transaction; and (c) in the case of a Product Candidate Transaction the
aggregate fair market value of any securities issued and any other non-cash
consideration delivered (including, without limitation, any joint venture
interest delivered to, or retained by, the Borrower), and any cash consideration
paid to the Borrower in connection with the Product Candidate Transaction.
“Financing Transaction” shall mean any equity financing by or on behalf of the
Borrower or its subsidiaries, including, but not limited to, any sale of common
stock, preferred stock, warrants, convertible debt or other equity linked
security. “Sale Transaction” shall mean any transaction or series of
transactions in which one or more persons or entities acquires directly or
indirectly a majority of the stock or all or substantially all of the assets,
revenues, income or business of the Borrower or any subsidiary or otherwise
gains control of the Borrower or any subsidiary, including any combination of
the businesses regardless of the structure or form of the transaction. “Product
Candidate Transaction” shall mean any licensing, development, commercialization,
distribution, marketing, co-marketing, collaboration, partnering, sale,
divestiture or similar agreement relating to the transfer of intellectual
property or other rights to the Borrower’s current or future product candidates.
 
 
4

--------------------------------------------------------------------------------

 
10. If (a) the Borrower fails to make any payment under this Note; (b) the
Borrower breaches any representation, warranty, covenant or agreement in the
Bridge Loan Agreement or any other Transaction Document (as defined in the
Bridge Loan Agreement); (c) the Borrower fails to pay when due any Indebtedness
(as defined in the Bridge Loan Agreement) of the Borrower in an aggregate amount
of Five Hundred Thousand Dollars ($500,000) or greater at any one time; (d) a
final judgment or judgments for the payment of money aggregating in excess of
Five Hundred Thousand Dollars ($500,000) are rendered against the Borrower and
which judgments are not, within sixty (60) days after the entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within sixty (60)
days after the expiration of such stay; (e) the Borrower shall be dissolved,
become insolvent (however defined or evidenced), make an assignment for the
benefit of creditors or make or send a notice of intended bulk transfer; (f) any
petition or proceeding for any relief under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, receivership, liquidation or
dissolution law or statute now or hereinafter in effect (whether at law or in
equity) is filed or commenced by the Borrower; or (g) any trustee or receiver is
appointed for the Borrower or any property of the Borrower, a meeting of
creditors is convened or a committee of creditors is appointed for, or any
petition or proceeding for any relief under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, receivership, liquidation or
dissolution law or statute now or hereinafter in effect (whether at law or in
equity) is filed or commenced against the Borrower, which proceeding is not
dismissed within one hundred twenty (120) days (each of the foregoing, an “Event
of Default”), then and in any such event and at any time thereafter, the Lender
may, at its option, declare all amounts owing under Section 9 of this Note to be
due and payable, whereupon the maturity of the unpaid balance hereof shall be
accelerated and the principal, together with all unpaid interest accrued
thereon, shall forthwith become due and payable; provided, that, if any petition
or proceeding for any relief under any bankruptcy, reorganization, arrangement,
insolvency, readjustment or debt, receivership, liquidation or dissolution law
or statute now or hereinafter in effect (whether at law or in equity) is filed
or commenced by the Borrower, all amounts owing under this Note shall be,
without notice, declaration or any action by the Lender, accelerated, and
immediately due and payable.
 
11. The Borrower hereby waives diligence, demand, presentment, protest and
notice of any kind, and assents to extensions of time of payment, release,
surrender or substitution or security, or forbearance or other indulgence,
without notice.
 
12. No act, omission or delay by the Lender or course of dealing between the
Lender and the Borrower shall constitute a waiver of the rights and remedies of
the Lender hereunder. No single or partial waiver by the Lender of any Event of
Default or right or remedy which it may have shall operate as a waiver of any
other Event of Default, right or remedy or of the same Event of Default, right
or remedy on a future occasion.
 
13. Unless otherwise provided herein or in the Bridge Loan Agreement, any notice
or other communication herein required or permitted to be given shall be in
writing and may be personally served, telecopied, telexed or sent by United
States mail, to Borrower or Lender, as the case may be, addressed to it at the
respective address set forth on the first page of this Note and in the Bridge
Loan Agreement, or at such other address as shall be designated by Borrower or
Lender, as the case may be, in a written notice to the other party complying as
to delivery with the terms of this Section 13. All such notices and other
communications shall be deemed to have been given when (i) delivered by hand,
(ii) sent by overnight courier, with receipt acknowledgment, or (iii) sent by
certified mail, return receipt requested, postage prepaid.
 
14. This Note shall be governed by and construed in accordance with the internal
law of the State of New York (without giving effect to the conflict of laws
principles thereof). Any legal action or proceeding with respect to this Note
shall be brought in the courts of the State of New York or of the United States
of America for the Southern District of New York, and, by execution and delivery
of this Note, the Borrower hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.
 
 
5

--------------------------------------------------------------------------------

 
15. No provision hereof shall be modified, altered or limited except by a
written instrument expressly executed by the Borrower and Lenders holding a
majority in principal amount of the then outstanding Notes.
 
16. In the event that any court of competent jurisdiction shall determine that
any provision, or any portion thereof, contained in this Note shall be
unreasonable or unenforceable in any respect, then such provision shall be
deemed limited to the extent that such court deems it reasonable and
enforceable, and as so limited shall remain in full force and effect. In the
event that such court shall deem any such provision, or portion thereof, wholly
unenforceable, the remaining provisions of this Note shall nevertheless remain
in full force and effect.
 
17. This Note and all obligations evidenced hereby shall be binding upon the
heirs, executors, administrators, successors and assigns of the Borrower and
shall, together with the rights and remedies of the Lender hereunder, inure to
the benefit of the Lender, its successors, endorsees and permitted assigns.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
6

--------------------------------------------------------------------------------

 
In witness whereof, the Borrower has caused this Note to be executed by its duly
elected officer as of the date first set forth above.
 


ALTEON INC.






By: ____________________________
Noah Berkowitz
President and Chief Executive Officer


 
7

--------------------------------------------------------------------------------

 